DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the election of claims filed on 03/01/2022. Claims 1 – 13 are currently pending.

Preliminary Amendment
The preliminary amendment comprising claims filed on Application filing date 10/08/2019 is accepted.

Drawings
The drawings were received on 12/20/2019.  These drawings are acceptable.

Election/Restrictions
Applicant’s election without traverse of species B and sub-species a1 and b1 in the reply filed on 03/01/2022 is acknowledged.  Claim 9 was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.
Claim 1 is allowable. The restriction requirement among species, as set forth in the Office action mailed on 12/03/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Hyman on 03/11/2022.
The application has been amended as follows: 
Claim 14 has been added and Claims 1 – 13 have been amended to - -

Claim 1: in line 1 change “Turbine engine” to - - A turbine engine - -;

Claims 2, 5, 8 – 10, 12 and 13: in line 1 change “Turbine engine” to - - The turbine engine - -;

3. (Currently amended) The turbine engine according to claim 1 [[2]], wherein each bearing is a single bearing or double bearing.

4. (Currently amended) The turbine engine according to claim 2, wherein said bearing for guiding the second shaft with respect to the first shaft is 

6. (Currently amended) The turbine engine according to claim 4, wherein said ball bearing has an inner ring fixed directly, or by way of an annular pedestal with an I-shaped cross-section, to a tubular, cylindrical portion of said first shaft.

7. (Currently amended) The turbine engine according to claim 1, wherein said bearing for guiding the second shaft with respect to said stator casing is a roller bearing

11. (Currently amended) The turbine engine according to claim 1, wherein seals from [[form]] said bearings, on the one hand, between the first and second shafts, and on the other hand, between the second shaft and the stator casing. 

14. (New) The turbine engine according to claim 11, wherein said seals are labyrinth seals. - -

Allowable Subject Matter
Claims 1 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art Schilling (EP-2199568A2) does not teach in combination with the other limitations:
A turbine engine with a contra-rotating turbine for an aircraft characterised in that said bearings are all situated downstream from a trailing edge of the most downstream wheel of the contra-rotating turbine and upstream from the reduction gear.  
Both of the claimed bearings (114 and 120) are situated upstream of the most downstream wheel (at 70) in Schilling.  No teaching was found to move both bearings to the claimed location.
Other close references include Taylor (US 7451592 B2) and Clement ‘732 (Pub. No. US 20180223732 A1).  Taylor bearing 110 guides second shaft with respect to stator casing however Taylor is silent a bearing for guiding second shaft with respect to first shaft, and the first rotor having turbine wheels inserted between turbine wheels of the second rotor (i.e., interdigitated or interleaved rotors).  Clement teaches the missing limitations however no good reason was found to make the combination.  Also, Clement teaches away from using outer rotating casings used to implement interdigitation in the scenario of the structure of Taylor that has a large turbine exit area with high turbine rotation speeds wherein the rotating outer casings cause problematic stress 
Vuillemin (Pub. No.: US 2012/0000177 A1) teaches gearing downstream of counterrotating turbines however does not teach both claimed bearing locations and the planet carrier being fixed to stator casing.  Other related references Clements ‘157 (US 20200003157 A1), Pankaj (US 20190085723 A1), Stuart (US 20180355951 A1), Krebs (US 3673802 A), Norris (US 20090151317), Zatorski (US 20190085725), Clements ‘382 (2019001738) teach counter rotating turbines with gearing aft of turbines.  Roberge (US 2016019501) teaches some engines require additional support 166 for stator casing however Clement ‘732 already has extra support for stator casing at fastener at 117 in fig. 2) such that Clement ‘732 in view Roberge was not considered further.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        


/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741